Citation Nr: 0105049	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  98-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for left knee disorder.

3.  Entitlement to service connection for residuals of a left 
shoulder injury.

4.  Entitlement to service connection for residuals of a 
head/neck injury.

5.  Entitlement to service connection for residuals of a back 
injury. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
September 1997 rating decision of the Columbia, South 
Carolina Regional Office (RO) which denied the veteran's 
claims of service connection for a right knee disorder, left 
knee disorder, residuals of a left shoulder injury, residuals 
of a head injury, and residuals of a back injury on the basis 
that the claims were not well grounded.  Since that time, the 
veteran has made clear that his head injury claim was meant 
to include a neck injury.


REMAND

The Board points out that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. 

Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these 
reasons, a remand is required.  

The service medical records show that the veteran was treated 
on a continuing basis for left shoulder pain due to injury 
from a parachute jump in April 1979.  Various diagnoses were 
rendered in this regard, including chronic bilateral 
tendinitis with impingement syndrome in October 1979.  
Pursuant to a claim received in June 1997, he underwent a VA 
examination for compensation purposes in August 1997.  An 
impression of impingement syndrome of the left shoulder was 
provided.  However, no medical opinion as to a relationship 
with military service was provided.  Upon VA examination in 
June 1999, the examiner indicated that the veteran did not 
appear to have a classically defined impingement syndrome and 
that it was difficult to relate current decreased left 
shoulder motion to the accident in service.  Given the 
seemingly contradictory opinions as to the nature of any 
shoulder disability, the Board finds that further evidentiary 
development is required so that a more definitive medical 
opinion may be obtained.  


The record reflects that, in March 1982, the veteran reported 
that he had injured his right knee in a parachute jump in 
April 1979.  Medical personnel noted that he had had 
occasional pain since the injury, as well as cramps in the 
right leg.  Upon post-service VA examination in August 1997, 
the veteran reported gradually worsening right knee 
symptomatology.  Radiological studies of the right knee were 
interpreted as showing a traction osteophyte over the 
superior pole of the right patella and osteophyte formation 
over the medial femoral condyle at the medial collateral 
ligament origin.  An impression of mild degenerative changes 
of the right knee was set forth.  However, no opinion was 
rendered as to whether the degenerative changes of the right 
knee were related to injury in service.  The Board thus finds 
that an opinion regarding the etiology of current right knee 
degenerative changes is required. 

The veteran's service medical records also show that he was 
treated on several occasions for symptoms of back pain and 
soreness, diagnosed as muscle strain after playing football.  
A claim of service connection for a back disorder was 
received in June 1997.  Nevertheless, when the veteran was 
afforded a VA examination in August 1997, there was no 
indication that his back was evaluated.  For that matter, 
neither was his head or neck.  Consequently, in order to 
fulfill the duty to assist, an examination that addresses the 
determinative question of service connection is required as 
to each of these claimed disabilities.  In the context of a 
claim for service connection, the fulfillment of VA's 
statutory duty to assist includes providing a thorough 
medical examination which takes into account the records of 
prior medical treatment and provides a well reasoned medical 
opinion as to whether the claimed disability is related to 
service.  See Hyder v. Derwinski, 1 Vet.App. 221 (1991); 
Green v. Derwinski, 1 Vet.App. 121, 124 (1991); Moore v. 
Derwinski, 1 Vet. App. 401, 405-06 (1991); Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).

Additionally, the veteran testified in November 2000 that he 
received treatment for orthopedic complaints at Richland 
Memorial Hospital, at a "free" clinic in Columbia, South 
Carolina, and at a VA hospital.  While it was noted that the 

appellant and his representative would submit documentation 
in this regard, it is not shown that any pertinent clinical 
information has been received to date.  The RO should attempt 
to secure such records.  

In light of the analysis above, this case is REMANDED for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  Among the actions taken by the RO to 
comply with the change in the law, the RO 
should request all records from the VA 
facility(ies) where the veteran has sought 
treatment.  

3. The RO should ask the veteran to 
provide additional information regarding 
any evidence of current or past treatment 
for his claimed orthopedic disorders, and 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (2000).  
Specifically, he should be asked to 
provide the complete names and addresses 
of all locations where he sought 
treatment.  The search for records should 
include those maintained at the Richland 
Memorial Hospital and the "free" clinic 
mentioned by the veteran in his November 
2000 testimony.  

4.  After the above-requested development 
has been completed, the veteran should be 
afforded a VA examination to determine the 
etiology of each disorder associated with 
his left shoulder, right knee, left knee, 
head/neck, and back.  The examiner(s) 
should be asked to review the claims file 
and specifically state the medical 
probabilities that each identified 
disability began in service.  All 
necessary tests and studies should be 
accomplished.  All opinions should be 
supported by the evidence of the record 
and the examiner should specifically refer 
to medical principles relied on in forming 
any opinion.  

5.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  The RO should thereafter 
re-adjudicate the claims.  If any 
benefit sought is not granted, a 
supplemental statement of the case 
should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


